DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the thickness distribution” in lines 23-24. This lacks proper antecedent basis as “a thickness distribution” is not present earlier in the claim. However, this is assumed by the Examiner to be a mere typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “wherein thicknesses of each of the first layer, the second layer, the third layer, the fourth layer of the substrate and the adhesive member vary by position…”. However, the language is indefinite as it is unclear what the limitation structurally requires. This lack of clarity comes from the fact that the claim does not require or provide for any thicknesses or relative thicknesses compared to either of the different layers or adhesive member. Thus, one having ordinary skill in the art would not gleam from the claim language what is structurally required by the limitation. The language of the limitation is further unclear as the claim offers no indication as to what is required by thickness varying by position. In one interpretation thickness “vary by position” could require A) that each position requires a different thickness, which is not supported by the Applicant’s original disclosure, or B) that each position has a thickness which may or may not be equivalent to another position as long as at least one position has a different thickness than at least one other position, which is supported by the Applicant’s original disclosure. As such, the claim language is unclear and does not seem to impart any specific structural limitations on the claim. For purposes of compact prosecution the Examiner interprets the language to be that of interpretation B) that each layer in a position has a thickness which may or may not be equivalent to another layer in another position as long as at least one layer in one position has a different thickness than at least one other layer in one other position. The Examiner adopts this interpretation based upon Paragraph 0010 of the Applicant’s specification and current claim 7 where the Applicant teaches that “A thickness of the second layer may be less than a thickness of the first layer. A thickness of the first layer may be equal to a thickness of the third layer. A thickness of the second layer may be equal to a thickness of the barrier [fourth] layer.” Appropriate correction is required to clarify the language. Specifically, the Examiner suggests that the Applicant bring in the scope of claim 7 into claim 1. This will clarify the relationship and claim the Applicant’s inventive concept of layers having different thicknesses while having equal refractive indexes which the Applicant states minimizes a deviation in light transmittance. While the Examiner suggests this course of action to resolve the definiteness issue, the Examiner notes that this course of action would not overcome the 103(a) rejection of current claims 1 and 7.         
Further, claim 1 recites “a deviation in light transmittance… is minimized.”. However, “is minimized” is indefinite language as minimized is a relative term without having a specific measuring standard recited in the Applicant’s specification (See MPEP 2173.05(b)). Appropriate correction should be made to resolve the indefinite issue and/or clarify the claim language.
Claims 2, 3, 6, 8-11 and 17 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of He et al. (US 2018/0005005) hereinafter “He” and in further view of Puszka et al. (US 2019/0051709) hereinafter “Puszka”, Iwase (US 9394416) hereinafter “Iwase”, Kim et al. (US 2006/0003189) hereinafter “Kim” and Jongerden et al. (US 2008/0193717) hereinafter “Jongerden”.
Regarding claim 1, Fig. 3 of Schwartz teaches a display device (Abstract) comprising: a substrate (Item 14); a plurality of pixels (Item 16; Paragraph 0040) on a first surface (Top surface) of the substrate (Item 14); a protective film (Not explicitly shown in Fig. 3; Paragraph 0042 where the photodetectors are covered with a transparent protective coating) below a second surface (Bottom surface) of the substrate (Item 14) opposite the first surface of the substrate (Item 14); and an optical sensor (Item 22) below a second surface of the protective film (Paragraph 0042) opposite a first surface of the protective film that faces the second surface (Bottom surface) of the substrate (Item 14), where the protective film has a substantially uniform thickness.
While the Examiner continues to aver that one having ordinary skill in the art would understand Paragraph 0042 of Schwartz as teaching the protective film between the optical sensor and the substrate, the Examiner acknowledges that Schwartz does not explicitly state that the protective film is between the optical sensor and the substrate. Thus, the Examiner provides the explicit teaching in He to show why one having ordinary skill in the art would find it obvious that the protection film Schwartz would be between the optical sensor and substrate.  
Fig. 30 of He et al. (US 2018/0005005) teaches a display device where an optical sensor module includes a protection layer (Item 919) over the photodetector array (Item 621), such that the protection layer is between the photodetector array and elements above the photodetector array.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the protective film of Schwartz between the optical sensor and the substrate because the protective film provides the optical sensor protection from elements above the optical sensor (He Paragraph 0196).
Schwartz does not teach an adhesive member between the substrate and the protective film.
Fig. 3 of Puszka teaches a display device having an optical sensor (Item 22) below a substrate (Item 14), where the optical sensor (Item 22) includes a photodetector (Paragraph 0037) that receives light emitted in a window direction (Item RL) that is reflected in a substrate direction (Item RR), a protective film (Not shown in Fig. 3; Paragraph 0037 where the photodetectors are covered with a transparent protective coating) below the substrate (Item 14) and above the optical sensor (Item 22); and an adhesive member (Item 32) between the substrate (Item 14) and the protective film (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an adhesive member between the substrate and the protective film because the adhesive member bonds the protective film and the optical sensor to the bottom of the substrate (Puszka Paragraph 0047).
When the adhesive member taught by Puszka is included in the structure of Schwartz in the manner recited above, the protective film will be between the adhesive member and the optical sensor.   
Schwartz does not teach where the substrate comprises: a first layer that has a first refractive index and includes an organic material; a second layer above the first layer, wherein the second layer has a second refractive index and includes an inorganic material, a third layer above the second layer, wherein the third layer has a third refractive index and includes an organic material, a fourth layer above the third layer, wherein the fourth layer has a fourth refractive index and includes an inorganic material, and wherein thicknesses of each of the first layer, second layer, third layer fourth layer of the substrate and adhesive member vary by position. 
Fig. 3B of Iwase further teaches where the substrate comprises a first layer (Bottommost Item 112) that includes an organic material (Column 20, Line 12) with a first refractive index; a second layer (Middle Item 14) above the first layer (Bottommost Item 112), wherein the second layer (Middle Item 14) includes an inorganic material (Column 20, Line 14) with a second refractive index; a third layer (Topmost Item 112) above the second layer (Middle Item 14), wherein the third layer (Topmost Item 112) includes an organic material (Column 20, Line 12) with a third refractive index; and a fourth layer (Topmost Item 14) above the third layer (Topmost Item 112), wherein the fourth layer (Topmost Item 14) includes the inorganic material (Column 20, Line 14) with a fourth refractive index, where the fourth layer (Item 14) acts as a barrier layer (Column 4, Line 6), where the first layer (Bottommost Item 112) and the third layer (Topmost Item 112) comprise a first same material and the second layer (Middle Item 14) and the fourth layer (Topmost Item 14) comprise a second same material, where the thicknesses of the first layer (Bottommost Item 112), the second layer (Middle Item 14), the third layer (Topmost Item 112)  and the fourth layer (Topmost Item 14) vary by position (See interpretation of vary by position in 112, 2nd rejection above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate of Schwartz comprise: a first layer that a first refractive index and includes an organic material; a second layer above the first layer, wherein the second layer has a second refractive index and includes an inorganic material, a third layer above the second layer, wherein the third layer has a third refractive index and includes an organic material, a fourth layer above the third layer, wherein the fourth layer has a fourth refractive index and includes an inorganic material, and wherein thicknesses of each of the first layer, second layer, third layer fourth layer of the substrate and adhesive member vary by position because this configuration is known to act as a gas barrier for portions of the device that require a moisture proof property (Iwase Column 1, Lines 9-14) and is known to provide better gas barrier properties as opposed to inorganic films alone (Iwase Column 1, Lines 23-27 and 45-54) and having the first film of the substrate be an organic film that is thicker than the second and fourth layers allows for the laminated stack to have an increased gas barrier property, obtain high light transmittance while preventing cracking of the film from occurring (Iwase Column 2, Lines 8-31).    
When the structure of the first, second, third and fourth layers taught by Iwase is combined with Schwartz, He, and Puszka the adhesive member will have a thickness that varies from at least one of the first and second layers and thus satisfies the claim language.
The combination of Schwartz, He, Puszka and Iwase teaches all of the elements of the claimed invention as stated above except where refractive indices of the first layer, the second layer, the third layer and the fourth layer are equal to each other and are also equal to a refractive index of the adhesive member.
Kim teaches a barrier coating comprising alternating inorganic (Item 14) and organic films (Item 12) where the refractive index of the inorganic layer is modified such that the refractive index of the inorganic layer is equal to the refractive index of the organic layers resulting in a desired uniform refractive index along an axis of light transmission (Paragraph 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have refractive indices of the first layer, the second layer, the third layer and the fourth layer are equal to each other and are also equal to a refractive index of the adhesive member because it achieves layers having substantially uniform optical properties along an axis of light transmission (Kim Paragraph 0020) resulting in desirable light transmission (Kim Paragraph 0019) which preserves color neutrality (Kim Paragraph 0020).
Further, the refractive index of the adhesive member is a result effective variable (Jongerden Paragraph 0038 where an adhesive having a suitable refractive index can be chosen to match the difference between two corresponding layers as a way to tailor the optical light scattering properties thereof). “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” (MPEP2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the adhesive member such that the refractive index of the adhesive member is equal to the refractive indices of the first, second, third and fourth layers because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
When the adhesive member taught by Puszka and the first, second, third and fourth layers of Iwase are included in the structure of Schwartz in the manner recited above, each of the first layer, the second layer, the third layer and the fourth layer of the substrate and the adhesive member will have thickness distribution by position (See the interpretation of the claim language as provided in the 112(b) rejection of claim 1 above).
Regarding the language “wherein a deviation in light transmittance of the substrate due to the thickness distribution of the first layer, the second layer, the third layer, the fourth layer and the adhesive member is minimized" the Examiner notes this language constitutes functional language and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (See MPEP 2173.05(g); See also In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). As best can be determined by the Examiner from the specification of the present application, the structure which performs the function “wherein a deviation in light transmittance of the substrate due to the thickness distribution of the first layer, the second layer, the third layer, the fourth layer and the adhesive member is minimized” is simply the existence of the alternating thicknesses of the first through fourth layers (See Paragraph 0010) along with the first through fourth layers and adhesive member having equal refractive index (See Applicant’s Table 1), a structure which is taught by Schwartz as modified by He, Puszka, Iwase and Kim. Therefore, it appears the structure of Schwartz as modified by He, Puszka, Iwase and Kim is capable of performing the function required by the claim language – the Examiner further notes the fact that the structure of Schwartz as modified by He, Puszka, Iwase and Kim can perform additional functions is not relevant to the ability to perform the claimed function.
Regarding claim 3, the combination of Schwartz, He, Puszka, Iwase, Kim and Jongerden teaches all of the elements of the claimed invention as stated above except where a refractive index of the adhesive member ranges from 1.5 to 1.7.
Jongerden further teaches where an adhesive member has a refractive index of between 1.5 and 1.8 (Paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the adhesive member range from 1.5 to 1.7 because selection of a suitable adhesive allows for matching the refractive index between corresponding layers in such a way as to tailor the optical light scattering properties thereof (Jongerden Paragraph 0038) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Further, the refractive index of the adhesive member is a result effective variable (Jongerden Paragraph 0038 where an adhesive having a suitable refractive index can be chosen to match the difference between two corresponding layers as a way to tailor the optical light scattering properties thereof). “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” (MPEP2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the adhesive member such that the refractive index of the adhesive member ranges from 1.5-1.7 because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Regarding claim 7, the combination of Schwartz, He, Puszka, Iwase and Kim teaches all of the elements of the claimed invention as stated above.
Schwartz does not teach where each of the first layer and the third layer of the substrate is thicker than the second layer and the fourth layer of the substrate.
Fig. 3B of Iwase further teaches where the thickness of the second layer (Middle Item 14) is less than a thickness of the first layer (Lower Item 112), the thickness of the first layer (Lower Item 112) is equal to a thickness of the third layer (Upper Item 112) and a thickness of the second layer (Middle Item 14) is equal to a thickness of the fourth layer (Upper Item 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the first layer and the third layer of the substrate be thicker than the second layer and the fourth layer of the substrate because this configuration is known to provide better gas barrier properties as opposed to inorganic films alone (Iwase Column 1, Lines 23-27 and 45-54)  and having the first film of the substrate be an organic film that is thicker than the second and fourth layers allows for the laminated stack to have an increased gas barrier property, obtain high light transmittance while preventing cracking of the film from occurring (Iwase Column 2, Lines 8-31).     
Regarding claim 8, Fig. 3 of Schwartz further teaches a sealing member (Item 18) above the substrate (Item 14) and a light emitting layer (Item 16); an optical member (Item 34) above the sealing member (Item 18); and a window (Item 24) above the optical member (Item 34).
While Schwartz does not teach the fourth layer, when Schwartz is modified by Iwase, where the fourth layer is directly above the substrate, the sealing member of Schwartz will be above the fourth layer.   
Regarding claim 9, Schwartz further teaches where the optical sensor comprises a photodetector (Paragraph 0042) that receives light emitted by the display device in a window direction that is reflected in a substrate direction from the optical member (Item 34).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of He et al. (US 2018/0005005) hereinafter “He”, Puszka et al. (US 2019/0051709) hereinafter “Puszka”, Iwase (US 9394416) hereinafter “Iwase”, Kim et al. (US 2006/0003189) hereinafter “Kim” and Jongerden et al. (US 2008/0193717) hereinafter “Jongerden” and in further view of Okada et al. (US 2010/0201929) hereinafter “Okada”.
Regarding claim 2, the combination of Schwartz, He, Puszka, Iwase, Kim and Jongerden teaches all of the elements of the claimed invention as stated above except where a refractive index of the fourth layer ranges from 1.65 to 1.8.
Okada teaches a display device (Paragraph 0003) where respective material layers (Items ML) of a barrier layer (BRL) have a refractive index of 1.6, 1.7, 1.75 and 1.8 in an order from a bottom of substrate (Item SUB) (Paragraph 0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the fourth layer be in a range from 1.65 to 1.8 because including a barrier layer having a refractive index in a range from 1.65 to 1.8 is known to reduce light reflectance and allow light to effectively transmit through the substrate (Okada Paragraph 0010) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Regarding claim 6, the combination of Schwartz, He, Puszka, Iwase, Kim and Jongerden teaches all of the elements of the claimed invention as stated above.
Iwase further teaches where the second layer (Middle Item 14) is also a barrier layer (Column 4, Lines 5-6).
Okada teaches a display device (Paragraph 0003) where respective material layers (Items ML) of a barrier layer (BRL) have a refractive index of 1.6, 1.7, 1.75 and 1.8 in an order from a bottom of substrate (Item SUB) (Paragraph 0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the second layer be in a range from 1.65 to 1.8 because including a barrier layer having a refractive index in a range from 1.65 to 1.8 is known to reduce light reflectance and allow light to effectively transmit through the substrate (Okada Paragraph 0010) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of He et al. (US 2018/0005005) hereinafter “He”, Puszka et al. (US 2019/0051709) hereinafter “Puszka”, Iwase (US 9394416) hereinafter “Iwase”, Kim et al. (US 2006/0003189) hereinafter “Kim” and Jongerden et al. (US 2008/0193717) hereinafter “Jongerden and in further view of Seo (US 2019/0087630) hereinafter “Seo”.
Regarding claim 10, the combination of Schwartz, He, Puszka, Iwase, Kim and Jongerden teaches all of the elements of the claimed invention as stated above.
Schwartz further teaches where the optical sensor (Item 22) comprises a photodetector (Paragraph 0042) that receives light emitted that is reflected in a substrate direction from the optical member (Item 34).
Schwartz does not teach where the optical sensor comprises a light source that emits visible or infrared light in a window direction.
Seo teaches a display device (Paragraph 0002) comprising an infrared light source (Paragraph 0073) which emits infrared light which, upon a touch of a finger on the display, is reflected back to a photosensor such that the finger is sensed (Paragraph 0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical sensor comprise a light source that emits infrared light in a window direction because the light source provides light which, upon the presence of a finger, is reflected back to the optical sensor such that the finger can be sensed (Seo Paragraph 0073).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of He et al. (US 2018/0005005) hereinafter “He”, Puszka et al. (US 2019/0051709) hereinafter “Puszka”, Iwase (US 9394416) hereinafter “Iwase”, Kim et al. (US 2006/0003189) hereinafter “Kim” and Jongerden et al. (US 2008/0193717) hereinafter “Jongerden and in further view of Nishimura et al. (US 2019/0006616) hereinafter “Nishimura”.
Regarding claim 11, the combination of Schwartz, He, Puszka, Iwase, Kim and Jongerden teaches all of the elements of the claimed invention as stated above except where a thickness of the adhesive member is greater than a thickness of the substrate.
Nishimura teaches a display device where an adhesive layer (Item 32) is thicker than a substrate (Item 401).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer taught by Schwartz be thicker than the substrate taught by Schwartz because the adhesive is less hard, less rigid and less elastic than the substrate which allows for the device to have a certain elasticity (Nishimura Paragraph 0065).
Further, the thickness of the adhesive is a result effective variable (Nishimura Paragraph 0065 where the thickness of the adhesive can be set to any value to allow for a desired elasticity to the device). “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” (MPEP2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the adhesive member such that the thickness of the adhesive member is greater than a thickness of the substrate because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of He et al. (US 2018/0005005) hereinafter “He”, Puszka et al. (US 2019/0051709) hereinafter “Puszka”, Iwase (US 9394416) hereinafter “Iwase”, Kim et al. (US 2006/0003189) hereinafter “Kim” and Jongerden et al. (US 2008/0193717) hereinafter “Jongerden” and in further view of Yan et al. (US 2014/0349091) hereinafter “Yan”.
Regarding claim 17, the combination of Schwartz, He, Puszka, Iwase, Kim and Jongerden teaches all of the elements of the claimed invention as stated above except where a thickness of the protective film is greater than a thickness of the substrate.
However, the thickness of the protective film is a result effective variable (Yan Paragraph 0022 where the thickness and the refractive index of the protective layer may be adjusted according to the wavelength of the light beam to give the stacking structure a better reflectivity). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” (MPEP2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the protective layer such that a thickness of the protective film is greater than a thickness of the substrate because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Response to Arguments
Applicant's arguments filed 08/03/2022 with respect to the 112(b) rejection have been fully considered but they are not persuasive.
The Applicant urges that the amended in claim language “thicknesses of each of the first layer, the second layer, the third layer, the fourth layer of the substrate and the adhesive member vary by position” is not indefinite. While the Examiner appreciates the Applicant’s amendments, the Examiner disagrees that the amended in language is not indefinite. As stated in the 112(b) rejection above the currently amended in language is still not clear as to what it structurally requires. One could interpret the amended in language to require that each position has a layer with a unique thickness, an interpretation which is not supported by the Applicant’s original disclosure. Alternatively, the amended in language could be interpreted as including layers having at least two different thicknesses at least two different positions while other positions may include layers having equal thickness. As such, the Examiner maintains the 112(b) rejection with respect to the amended in language. The Examiner suggests the Applicant bring in the scope of current claim 7 into claim 1 as a means of the resolving the indefiniteness issue.       
Applicant's arguments filed 08/03/2022 with respect to the use of Iwase in the 103(a) rejection have been fully considered but they are not persuasive.
The Applicant argues that to lower deviation of light transmittance by means of thickness distribution is required to be explicitly taught by the references in order to read on the claim. The Examiner disagrees. “a deviation in light transmittance… is minimized.” is an intended result of the equalized refractive indices of the layers having different thicknesses (thickness distribution). Thus, this specific motivation is not required by the teaching in a reference for the reference to be relevant. In the instance of Iwase, Iwase provides a motivation as to why one having ordinary skill in the art would seek to use the inorganic/organic/inorganic/organic structure. Instead, the claim merely requires that the structure taught by the prior art is capable of minimizing the deviation of light transmittance (See MPEP 2173.05(g) where features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.. Even though Iwase does not explicitly teach their structure having the intended result of “to lower deviation…”, the motivation of “this configuration is known to act as a gas barrier for portion so of the device that require moisture proof property” provided by Iwase Column 1, Lines 9-14 would motivate one having ordinary skill in the art to use the structure in Iwase in the device of Schwartz, where Iwase teaches the thickness distribution disclosed in the Applicant’s specification. Therefore, the Examiner does not find the Applicant’s argument/statement persuasive and continues to rely on the combination of Schwartz, Puszka, Iwase, Kim and Jongerden to read on the limitations in claim 1.
Applicant's arguments filed 08/03/2022 with respect to the Kim reference have been fully considered but they are not persuasive.
Specifically, the Applicant argues that Kim’s zones are not layers , and do not have distinct boundaries and Kim’s coating does not have distinct interfaces at which the composition of the coatings abruptly change and concludes from this that “Kim’s teachings of optical properties that are substantially uniform along an axis of light transmission do not apply to the substrates of claim 1”.  The Examiner disagrees. Kim does not teach where the zones have uniform properties optical properties as a result of the inorganic and organic materials but instead seeks to increase the light transmission by modifying the refractive index such that the refractive index is the same along a light path through the structure regardless of zone material (ie. inorganic or organic) in specific portions of the structure (Paragraph 0008). Regardless of whether one characterizes the portions of the barrier taught by Kim as zones or layers, at its heart Kim teaches where a mixture of inorganic and organic regions are present in a single structure. Further, Kim teaches why one having ordinary skill in the art would seek to equalize the refractive indices of all of the inorganic and organic regions for the benefit of achieving uniform optical properties along an axis of light transmission which results in desirable light transmission and preserves color neutrality (Kim Paragraph 0019 and 0020). It is with this understanding of the structure and motivation in Kim that the Examiner relies on and finds applicable Kim such that the limitation in the claim is rendered obvious. 
Applicant's arguments filed 08/03/2022 with respect to the Jongerden reference have been fully considered but they are not persuasive.
Specifically, the Applicant argues that “…although Jongerden may teach that the refractive index of the adhesive member is a result effective variable, Applicant notes that the refractive index of Jongerden’s adhesive member differs from that of the transparent conductive oxide and the polymeric carrier foil.” While the Examiner agrees with the Applicant’s statement, the Examiner disagrees that Jongerden’s teaching is inapplicable to the combination. The Applicant explicitly acknowledges in their arguments that Jongerden teaches that the refractive index is a result effective variable. The Examiner, in the rejection of claim 1 above, does not rely on an explicit teaching of the adhesive layer being the same as other layers but that the prior art recognizes that the refractive index of the adhesive layer is a result effective variable such that it can be tailored for desired optical properties. Thus, the Applicant’s argument that Jongerden does not teach where the refractive index of the adhesive member is equal to a refractive index of each of the first, second, third and fourth layers does not discount the use of the Jongerden in the rejection of claim 1 above. Instead, the Examiner continues to rely on Jongerden in the rejection of claim 1 above, for the teaching of the refractive index of the adhesive member being a result effective variable, a teaching acknowledged by the Applicant in their remarks. Thus, the Examiner does not find the Applicant’s arguments persuasive and maintains the rejection.  
Applicant's arguments filed 08/03/2022 with respect to the Yan reference in the rejection of claim 17 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that “…Yan discloses a ratio of the thickness of the first protective layer to that of the second protective layer… However, Yan does not disclose a thickness of the flexible substrate.” While the Examiner agrees with the Applicant’s statement, the Examiner disagrees that Yans’s lack of teaching of a substrate thickness is inapplicable to the combination. The Examiner, in the rejection of claim 17 above, does not rely on an explicit teaching of a thickness of the protective layer or the substrate but instead that the prior art recognizes that the thickness and refractive index of the protective film is a result effective variable such that it can be tailored for desired reflectivity. Thus, the Applicant’s argument that Yan does not teach the thickness of the substrate does not discount the use of Yan in the rejection of claim 17 above. Instead, the Examiner continues to rely on Yan in the rejection of claim 17 above, for the teaching of the thickness and refractive index of the protective film being a result effective variable. Thus, the Examiner does not find the Applicant’s arguments persuasive and maintains the rejection.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891